DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "said second section" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 is rejected based on its dependence on claim 23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cano et al. (US 2005/0280769).

As to claim 22. Discloses a device for an eye of a user to look through located between an eye and the field of view of that eye (a pair of spectacles of fig. 1a) comprising: 
a transparent light-sensitive section (transparent photovoltaic cell 6 of fig. 2 [0036 - 0037] and a transparent photodiode [0045]); 
and a light controlling section ( liquid crystal system 5 is interposed between the two substrates 3a and 3c of fig. 2); 
wherein 
at least some portions of said transparent light-sensitive section are operably connected to at least some portions of said light controlling section (connections 9a and 9b connect the photovoltaic cell 6 to the liquid crystal system 5 [0041], [0045]); 
and wherein 
said transparent light-sensitive section is configured, when light passes through a portion of said transparent light-sensitive section on a way to the eye, to stimulate a portion of said light controlling section to adjust passage of light through a nearby portion of said light controlling section (controlling optical function of the lens to provide sun protection [0023 – 0024] based on incident light [0045]).


Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 25, the Prior Art of record fails to disclose the device of claim 22 further comprising: 
angle of incidence limiting components configured to favor passage of light with at least one preferred angle of incidence; 
wherein 
said angle of incidence limiting components are one of:
1. at least one additional section wherein 
said additional section is comprised of a plurality of areas that remove certain wavelengths and wherein 
each said additional section is positioned, with respect to areas of said transparent light-sensitive section which have a plurality of wavelength sensitivities, to favor the passage of light that has an angle of incidence within at least one chosen range;
2. components that remove at least certain wavelengths from light that has an angle of incidence that is not among those preferred angles of incidence before it can reach said transparent light-sensitive section; 
wherein
vision is improved by one or more of:
1. a user is better able to identify colors when said certain wavelengths are those that, when removed, improve the perception of separation of colors;
2. the eye is more sensitive to the light it receives when said certain wavelengths that are removed are one or more of: 
a) wavelengths that are beyond the eye's normal visual spectrum; 
b) wavelengths that are in the visual spectrum but that the eye is less sensitive to than other wavelengths that are within the normal visual spectrum. (Emphasis Added.)

Claims 1 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the Prior Art of record fails to disclose a device through which light passes from a field of view of an eye of a user to that eye comprising: 
a first array comprised of see-through light sensitive elements; 
a second array comprised of light controlling elements; 
wherein 
said see-through light sensitive elements are operably connected to at least one of said light controlling elements; 
wherein 
said first array and said second array are configured so that the light passing through at least one of said see-through light sensitive elements, as the light proceeds from said first array towards said second array, stimulates a signal to at least one of said light controlling elements; 
wherein, responsive to said signal, at least one of said light controlling elements is configured to control how much light is allowed to pass through said light controlling elements; 
whereby the user, looking through said first array and said second array, is at least partially protected from bright areas of light in the field of view of the eye at least partially in proportion to the intensity of the light passing through at least one of said see-through light sensitive elements. (Emphasis Added.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623